DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim rejoinder
Claim 7 is linking and allowable apparatus.  Pursuant to the procedures set forth in MPEP § 821.04(B), that pending and withdrawn claims 38-41, 43-48 directed to the related apparatus (which includes all the allowable subject matters of allowed linking of claim 7) previously withdrawn from consideration as a result of a restriction requirement (see OA dated 10/13/21, paragraphs 002-007), is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/13/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the AF amendment filed on or about 12/07/21 to the pending rejected claims 7-11, 12 and the rejoinder of withdrawn claims 38-41, 43-47 and 48 has been fully considered and made of record (see paragraph 2 above), such amendment has placed the application in condition for allowance because all the previous formal matter as well as the 112 issues has been overcome by such AF the amendment.   Further, that the prior art as a whole do not teach or fairly discloses the specific apparatus as set forth in details in each of the independent claims 7, 38 and 48 (see step c-e of each noted claims above) Accordingly, claims 7-11, 12, 38-41, 43-47 and 48 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt